 

Exhibit 10.4

 

OPTION AGREEMENT FOR SALE AND PURCHASE

 

THIS AGREEMENT is made this 2nd day of June, 2020, between Alico, Inc., a
Florida Corporation, whose address is 10070 Daniels Interstate Court, Suite 100,
Ft. Myers, FL 33913 as "Seller" and the BOARD OF TRUSTEES OF THE INTERNAL
IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA ("Trustees"), whose address is
Florida Department of Environmental Protection, Division of State Lands, 3900
Commonwealth Blvd., Mail Station 115, Tallahassee, Florida 32399-3000, as
"Buyer".  Buyer's agent in all matters shall be the Division of State Lands of
the Florida Department of Environmental Protection ("DSL").

 

1.GRANT OF OPTION.   Seller hereby grants to Buyer the exclusive option to
purchase the real property located in Hendry County, Florida, described in
Exhibit "A", together with all timber, transferable development rights,
improvements, easements, appurtenances, hereditaments, and riparian and littoral
rights, if any (the "Property"), in accordance with the provisions of this
Agreement. This Option Agreement becomes legally binding on execution of this
Agreement, but exercise of the option is subject to approval by Buyer and is
effective only if DSL gives written notice of exercise to Seller.

 

2.OPTION TERMS.   The consideration for the option granted by this Agreement is
$100.00 (“Option Payment”).  Upon execution of this Option Agreement by DSL, DSL
will apply to the Chief Financial Officer for a state warrant in the amount of
the Option Payment, which, will be forwarded to the escrow agent to hold for the
benefit of Seller. The Option Payment is non-refundable such that Seller shall
be entitled to retain the Option Payment regardless of whether Buyer exercises
the Option; provided, however, the Option Payment shall be credited toward the
purchase price at closing if Buyer timely exercises the option as discussed
below. The option may be exercised during the period beginning with Buyer's
approval of this Agreement at a regularly scheduled meeting of the Governor and
Cabinet sitting as the Trustees, and ending 120 days after Buyer's approval of
this Agreement ("Option Expiration Date"), unless extended by other provisions
of this Agreement.   If Buyer's funds in the amount of the purchase price (as
hereinafter defined in paragraph 3.A.) are not available by the Option
Expiration Date the period of exercise of the option may be extended until such
funds become available, not to exceed 60 days after the Option Expiration Date,
by written notice to Seller. If Buyer’s funds are not available at the end of
the 60-day extension then this Agreement shall terminate and neither party shall
have further obligations under the provisions of this Agreement. If Buyer does
not exercise its option by the Option Expiration Date, as extended if
applicable, then the escrow agent is directed to release and disburse the Option
Payment to Seller the following day. If Buyer does timely exercise its option,
then escrow agent shall credit the Option Payment toward the purchase price paid
by Buyer at closing.  

 

3.A.PURCHASE PRICE.   The purchase price for the Property is TWENTY-EIGHT
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($28,500,000.00) ("Initial
Purchase Price") which, after credit for the Option Payment, will be paid at
closing.  Seller hereby authorizes Buyer to issue a state warrant for the
Purchase Price directly to an escrow agent who is authorized by law to receive
such payment, and who is acceptable to Buyer, and to require the escrow agent to
pay Seller's expenses of sale and real estate taxes.  The Initial Purchase Price
is subject to adjustment in accordance with paragraph 3.B.  This Agreement is
contingent upon approval of the Final Adjusted Purchase Price, hereinafter
defined, by Buyer and upon confirmation that the Final Adjusted Purchase Price
is not in excess of the maximum value of the Property as determined in
accordance with Section 253.025(8), Florida Statutes ("DSL Approved
Value").  The determination of the DSL Approved Value and the Final Adjusted
Purchase Price can only be made after the completion and DSL's approval of the
survey required in paragraph 6.  

 

3.B.ADJUSTMENT OF PURCHASE PRICE.   If, prior to closing, DSL determines that
the Initial Purchase Price exceeds the DSL Approved Value of the Property, the
Initial Purchase Price will be reduced to the DSL Approved Value of the Property
(herein the "Final Adjusted Purchase Price").  If the Final Adjusted Purchase
Price is less than 100% of the Initial Purchase Price because of the adjustment
provided for in this paragraph, Seller shall, in Seller's sole discretion, have
the right to terminate this Agreement and neither party shall have any further
obligations under this Agreement.  If Seller elects to terminate this Agreement,
Seller shall provide written notice to DSL of Seller's election to terminate
this Agreement within 10 days after Seller's receipt of written notice from DSL
of the Final Adjusted Purchase Price. If Seller fails to give Buyer a written
notice of termination within the aforesaid time period from receipt of DSL's
written notice, then Seller shall be deemed to have waived any right to
terminate this Agreement based upon a reduction in the Initial Purchase Price
pursuant to the provisions of this paragraph 3.B.  The Final

1

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

Adjusted Purchase Price as calculated in this paragraph 3.B. is subject to
further adjustment in accordance with the provisions of this Agreement. The
Initial Purchase Price and the Final Adjusted Purchase Price, whichever is
applicable depending on whether or not an adjustment has occurred under the
provisions of this paragraph 3.B. are  hereinafter referred to as the “Purchase
Price”.

 

4.ENVIRONMENTAL SITE ASSESSMENT.   Buyer, prior to the exercise of the option
and at its sole cost and expense, may conduct an environmental site assessment
of the Property to determine the existence and extent, if any, of any Hazardous
Materials on the Property.  Further investigations, testing, monitoring or
environmental site assessments are required by DSL to determine the existence or
extent of Hazardous Materials on the Property, Buyer, at its sole option may
elect to extend the Option Expiration Date to conduct such procedures at the
Buyer's sole cost and expense. For purposes of this Agreement "Hazardous
Materials" shall mean any hazardous or toxic substance, material or waste of any
kind or any other substance which is regulated by any Environmental Law (as
hereinafter defined in paragraph 5).

 

5.HAZARDOUS MATERIALS.   If the environmental site assessment provided for in
paragraph 4 confirms the presence of Hazardous Materials on the Property, Buyer,
at its sole option, may elect to terminate this Agreement and neither party
shall have any further obligations under this Agreement.  Should Buyer elect not
to terminate this Agreement, Seller shall, at Seller's sole cost and expense and
prior to the exercise of the option and closing, promptly commence and
diligently pursue any assessment, clean up and monitoring of the Property
necessary to bring the Property into full compliance with Environmental Law to
DSL’s satisfaction in its sole discretion.  "Environmental Law" shall mean all
federal, state and local laws, including statutes, regulations, ordinances,
codes, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
the protection of the environment or human health, welfare or safety, or to the
emission, discharge, seepage, release or threatened release of any contaminant,
solid waste, hazardous waste, pollutant, irritant, petroleum product, waste
product, radioactive material, flammable or corrosive substance, carcinogen,
explosive, polychlorinated biphenyl, asbestos, hazardous or toxic substance,
material or waste  of  any kind into the environment, including, without
limitation, ambient air, surface water, ground water, or land including, but not
limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act, the
Federal Clean Water Act, the Federal Resource and Conservation and Recovery Act
of 1976, the Hazardous and Solid Waste Amendments of 1984, the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Superfund Amendments and Reauthorization Act of 1986, Chapters 161,
253, 373, 376 and 403, Florida Statutes, Rules of the U.S. Environmental
Protection Agency, Rules of the Florida Department of Environmental Protection,
and the rules of the Florida water management districts now or at any time
hereafter in effect. However, should the estimated cost to Seller of clean up of
Hazardous Materials exceed a sum which is equal to 0% of the Initial Purchase
Price as stated in paragraph 3.A. Seller may elect to terminate this Agreement
and neither party shall have any further obligations under this Agreement.   

 

6.SURVEY.   Buyer may have the Property surveyed at its expense.  If the survey
("Survey"), certified by professional surveyor and mapper licensed by the State
of Florida, shows any reduction in acreage from the appraised acreage to the
surveyed acreage, any encroachment on the Property or that improvements intended
to be located on the Property encroach on the land of others, the same shall be
treated as a title defect. Buyer shall notify Seller in writing within the time
period for Buyer to notify Seller of any title defects, specifying any matters
shown on the Survey which adversely affect the title to the Property and the
same shall be deemed to be title defects which shall be dealt with within the
same time, manner, and subject to the limitations provided in paragraph 8.  

 

7.TITLE INSURANCE.   Buyer may provide a marketable title insurance commitment,
to be followed by an owner's marketable title insurance policy (ALTA Form "B"
with Florida revisions) from a title insurance company approved by DSL, insuring
marketable title to the Property in the amount of the Purchase Price at Buyer's
expense.  

 

8.DEFECTS IN TITLE.  Within sixty (60) days after this Option is executed by
both parties, Buyer shall give written notice to Seller of any matters set forth
in the title commitment obtained by Buyer pursuant to paragraph 7 above that are
objectionable to, or deemed a title defect, by Buyer (“Notice of Title
Objections”).  Buyer’s delivery of the Notice of Title Objections to Seller
shall include therewith copies of all exception documents referenced in Schedule
B, Section 2 of the title insurance commitment.  Notwithstanding anything in
this Agreement to the contrary, Seller shall be obligated to cure the following
defects to the extent that and only to the extent that the same are specified in
the Title Commitment and in Buyer’s Notice of Title Objections (collectively,
the “Mandatory Cure Defects”):  (1) mortgages and any other secured interests
arising through Seller (subject to the secured parties’ consent), (2)
construction liens arising through Seller, (3) back taxes on the Property that
are due and payable, (4) judgment liens

2

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

arising through Seller, and (5) other liens or encumbrances arising through
Seller and securing a specific dollar amount.  As to any defects other than
Mandatory Cure Defects, Seller shall have fifteen (15) days from receipt of the
Notice of Title Objections in which to elect either to (i) notify Buyer that it
intends to cure the identified objections and defects on or before the Closing
Date (the “Title Cure Period”) and Seller shall use reasonable efforts to cure
such objections and defects; or (ii) notify Buyer that Seller elects not to cure
the objections or alleged defects.  In the event Seller fails to deliver a
response within fifteen (15) days after receipt from Buyer of the Notice of
Title Objections, Seller shall be deemed to have elected not to cure or
eliminate said objections and alleged title defects.  Buyer shall have until the
expiration of the Option Expiration Date of Seller’s election (or deemed
election) not to cure Buyer’s objections and alleged title defects, in which to
elect either (1) to terminate the Agreement, (2) to require Seller to deliver
title in its then existing condition (with no reduction in the purchase price)
and to proceed to Closing notwithstanding the objections to title raised by
Buyer, yet still subject to Seller’s obligation to cure the Mandatory Cure
Defects, (3) extend the amount of time Seller has to remove the title defect(s),
or (aa) by mutual agreement with Seller, cut out the affected parcel of the
Property and reduce the value of the Property by an amount equal to the product
of the per acre value of the Property, multiplied by the acreage cut out.

 

9.INTEREST CONVEYED.   At closing, Seller shall execute and deliver to Buyer a
statutory warranty deed in accordance with the provisions of Section 689.02,
Florida Statutes, conveying marketable title to the Property in fee simple free
and clear of all liens, reservations, restrictions, easements, leases, tenancies
and other encumbrances, except for the Permitted Exceptions. No interest in (or
any allocation of water permitted by) (a) Water Use Permit [26-01112-W], (b)
Water Use Permit [26-01034-W], or (c) Water Use Permit [26-00505-W]
(collectively, the “WUP’s”) is being conveyed to Buyer.  Buyer acknowledges and
agrees that Seller will, either before or after closing, cause the WUP’s to be
modified with SFWMD such that the allocation of any and all water allocated to
the Property pursuant to the WUP will be reallocated to other lands owned by
Seller and that after such modification the WUP’s will no longer apply to the
Property.  For purposes of this Agreement, the term “Permitted Exceptions” shall
mean: (i) applicable zoning and building ordinances and land use regulations;
(ii) the lien of any and all taxes and assessments not yet due and payable;
(iii) easements, licenses, covenants, conditions, restrictions, leases,
reservations, exceptions and other encumbrances referenced in the Title
Commitment and not specifically objected to by Buyer in the Notice of Title
Objections (defined below); (iv) any exceptions caused by Buyer, its agents,
representatives or employees; (v) any matters accepted or deemed accepted by
Buyer pursuant to the terms and conditions of this Agreement, and (vi) any
matters agreed to by the parties in writing.

 

10.PREPARATION OF CLOSING DOCUMENTS.   Upon execution of this Agreement, Seller
shall submit to Buyer a properly completed and executed beneficial interest
affidavit and disclosure statement as required by Sections 286.23, 375.031(1)
and 380.08(2), Florida Statutes.  Buyer shall prepare the deed described in
paragraph 9 of this Agreement, Buyer's and Seller's closing statements and the
title, possession and lien affidavit certified to Buyer and title insurer and an
environmental affidavit on DSL forms provided by DSL and acceptable to Seller.  

 

11.DSL REVIEW FOR CLOSING.   DSL will approve or reject each item required for
closing under this Agreement.   If DSL rejects an item for closing which was
submitted by the Seller, Seller will have 30 days thereafter to remove and
resubmit any rejected item.   If Seller fails to timely deliver any items
required of Seller, or DSL rejects any item after delivery, the Option
Expiration Date shall be extended until DSL approves Seller's documents or until
Buyer elects to terminate the Agreement.

 

12.EXPENSES.   Seller will pay the documentary revenue stamp tax and all other
taxes or costs associated with the conveyance, including the cost of recording
the deed described in paragraph 9 of this Agreement and any other recordable
instruments that DSL deems necessary to assure good and marketable title to the
Property.  

 

13.TAXES AND ASSESSMENTS.   At closing, Seller shall satisfy all real estate
taxes and assessments that are or may become a lien against the Property.  If
Buyer acquires fee title to the Property between January 1 and November 1,
Seller shall in accordance with Section 196.295, Florida Statutes, place in
escrow with the county tax collector an amount equal to the current taxes
prorated to the date of transfer based upon the current assessment and millage
rates on the Property.  If Buyer acquires fee title to the Property on or after
November 1, Seller shall pay to the county tax collector an amount equal to the
taxes that are determined to be legally due and payable by the county tax
collector.

 

3

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

14.CLOSING PLACE AND DATE.   The closing shall be on or before 15 days after
Buyer exercises the option; provided, however, that if a defect exists in the
title to the Property, title commitment, Survey, environmental site assessment,
or any documents required to be provided or completed and executed, the closing
shall occur either on the original closing date or within 60 days after receipt
of documentation removing the defects, whichever is later.  Buyer shall set the
date, time and place of closing and closing may be conducted as a “mail-away”
closing.

 

15.RISK OF LOSS AND CONDITION OF REAL PROPERTY.  Seller assumes all risk of loss
or damage to the Property prior to the date of closing and warrants that the
Property shall be transferred and conveyed to Buyer in the same or essentially
the same condition as of the date of Seller's execution of this Agreement,
ordinary wear and tear excepted. Except as specifically set forth in the
Agreement, Buyer acknowledges and agrees that Seller is transferring and Buyer
accepts the Property AS IS, WHERE IS CONDITION AND WITH ALL FAULTS, as of the
date of closing and specifically and expressly without any warranties,
representation or guaranties, either express or implied, as to its condition,
fitness for any particular purpose, merchantability, or any other warranty of
any kind, nature or type whatsoever from or on behalf of Seller.    If, prior to
closing, the condition of the Property is altered by an act of God or other
natural force beyond the control of Seller, however, Buyer may elect, at its
sole option, to terminate this Agreement and neither party shall have any
further obligations under this Agreement.  Seller warrants that there are no
facts known to Seller materially affecting the value of the Real Property which
are not readily observable by Buyer or which have not been disclosed to Buyer.

 

Seller represents and warrants that on the date of closing there will be no
parties other than Seller in occupancy or possession of any part of the
Property, with the exception of the current tenant, 5F Cattle LLC.  It is
understood and agreed that the current lease, with regards to this Property,
with 5F Cattle LLC will be issued a termination notice prior to closing.  It is
also understood and agreed that the Seller will remove all livestock, personal
property, refuse, garbage, junk, rubbish, trash and debris associated with
activities of the tenant, or cause tenant to remove, and surrender possession
within sixty (60) days after the lease termination date, subject to
closing.  After closing, Seller will continue to be entitled to receive all
payments due from 5F Cattle LLC under, and to enforce the terms of, Seller’s
current lease with 5F Cattle LLC.  The parties agree that $875,000.00 will be
held in escrow by American Government Services Corporation to ensure Seller’s
performance of all obligations to be performed within sixty (60) days after the
lease termination date , subject to closing.  Should Seller fail to perform
same, the amount held in escrow shall immediately be paid to Buyer as agreed
upon liquidated damages. If Seller performs, the $875,000 held in escrow shall
immediately be paid to Seller.

 

In consideration of the privileges herein granted, for as long as Seller remains
in possession after closing, Seller hereby covenants and agrees to investigate
all claims of every nature at its own expense, and to indemnify, protect,
defend, save and hold harmless Buyer from any and all claims, costs, expense,
including attorney’s fees, actions, lawsuits and demands of any kind or nature
arising out of Seller’s possession.  Seller shall contact Buyer regarding the
legal action deemed appropriate to remedy such damage or claims.  Buyer shall
have the absolute right to choose its own legal counsel in connection with all
matters indemnified for and defended against herein at Seller’s expense.

 

Seller to maintain, or cause tenant to maintain, liability insurance of no less
than $1,000,000.00 on the Property at all times during its post-closing
possession.  

 

The foregoing provisions of this paragraph 15 shall survive the closing.

 

All wells located on the Property shall be duly abandoned at the Seller’s sole
cost and expense prior to closing unless this requirement is waived by DSL in
writing.  Seller warrants that any billboards on the property shall be removed
prior to closing.

 

Except as provided above in regards to livestock and Seller’s current tenant,
Seller agrees to clean up and remove all abandoned personal property, refuse,
garbage, junk, rubbish, trash and debris (hereafter, “trash and debris”) from
the Property to the satisfaction of DSL prior to closing.  Except as provided
above, if the Seller does not remove all trash and debris from the Property
prior to closing, Buyer at its sole option, may elect to: (a) deduct the expense
necessary to remove trash and debris from the Seller’s proceeds of sale up to
but not to exceed 5% of the Initial Purchase Price and proceed to close, with
the Buyer incurring any additional expenses necessary to remove all trash and
debris and clean up the Property subsequent to closing, (b) extend the amount of
time the Seller has to remove all trash and debris from the Property, (c)
terminate this Agreement, and neither party shall have any further obligations
under the Agreement.

 

4

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

16.RIGHT TO ENTER PROPERTY AND POSSESSION.   Seller agrees that from the date
this Agreement is executed by Seller, Buyer and its agents, upon reasonable
notice, shall have the right to enter the Property for all lawful purposes in
connection with this Agreement. Prior to any third-party surveyor or ESA
contractor for DEP entering the Property, Buyer shall provide Seller with
assurance of no less than $1,000,000 of liability insurance. Buyer shall be
liable for all damages arising from its presence on the Property under the
provisions of this Agreement for which it is found legally responsible. Seller
shall deliver possession of the Property to Buyer at closing, subject to all
other provisions of this Agreement.

 

17.ACCESS.   Seller warrants that there is legal and practical ingress and
egress for the Property over public roads or valid, recorded easements for the
use and benefit of and as an appurtenance to the Property.

 

18.DEFAULT.   If Seller defaults under this Agreement, Buyer may waive the
default and proceed to closing, seek specific performance, or refuse to close
and elect to receive the return of any money paid, each without waiving any
action for damages, or any other remedy permitted by law or in equity resulting
from Seller's default.

19.BROKERS.   Seller warrants that no persons, firms, corporations or other
entities are entitled to a real estate commission or other fees as a result of
this Agreement or subsequent closing, except as accurately disclosed on the
disclosure statement required in paragraph 10.  Seller shall indemnify and hold
Buyer harmless from any and all such claims, whether disclosed or undisclosed.

 

20.RECORDING.   Buyer may record this Agreement, or notice of it, in the
appropriate county or counties.

 

21.ASSIGNMENT.   This Agreement may be assigned by Buyer to another state or
federal agency, in which event Buyer will provide written notice of assignment
to Seller.  Seller may not assign this Agreement without the prior written
consent of Buyer.

 

22.TIME.   Time is of essence with regard to all dates or times set forth in
this Agreement.

 

23.SEVERABILITY.   If any of the provisions of this Agreement are deemed to be
unenforceable and the unenforceability of said provisions does not adversely
affect the purpose and intent of this Agreement, in Buyer's sole discretion, the
enforceability of the remaining provisions of this Agreement shall not be
affected.

 

24.SUCCESSORS IN INTEREST.   This Agreement shall bind and inure to the benefit
of Seller and Buyer and their respective heirs, legal representatives and
successors. Whenever used, the singular shall include the plural and one gender
shall include all genders.

 

25.ENTIRE AGREEMENT.   This Agreement contains the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties.  No supplement, modification or amendment to this Agreement shall be
binding unless executed in writing by the parties.  Notwithstanding the
foregoing, the parties acknowledge that the legal description contained in
Exhibit "A" was prepared based upon historic chain of title information, without
the benefit of a current survey of the Property.  The parties agree that if, in
the opinion of DSL, it becomes necessary to amend the legal description of the
Property to correct errors, to more properly describe the Property, to cut out
portions of the Property affected by title defects unacceptable to Buyer or
which cannot be timely cured by the Seller, or to otherwise revise the legal
description of the Property, the legal description to be used in the Survey (if
any) and in the closing instruments required by this Agreement shall be revised
by or at the direction of DSL, and shall be subject to the final approval of
DSL.  Anything to the contrary hereinabove notwithstanding, such a revision of
the legal description of the Property shall not require a written amendment to
this Agreement.  In such event, the Seller's execution and delivery of the
closing instruments containing the revised legal description and the Buyer's
acceptance of said instruments and of the final Survey (if any) containing the
revised legal description shall constitute a full and complete ratification and
acceptance of the revised legal description of the Property by the parties.
Seller acknowledges that the Trustees have made various delegations of power for
the purpose of land acquisition, and not all representatives of the Trustees or
the DSL have authority to act in all situations.  Consequently, this Agreement
may be terminated by the Trustees pursuant to any provision therefor contained
in this Agreement only in writing signed by the person or persons who signed
this Agreement on behalf of the Trustees or that person's successor.

 

5

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

26.WAIVER.   Failure of Buyer to insist upon strict performance of any covenant
or condition of this Agreement, or to exercise any right herein contained, shall
not be construed as a waiver or relinquishment for the future of any such
covenant, condition or right; but the same shall remain in full force and
effect.

 

27.COUNTERPARTS.   This Agreement may be executed in one or more counterparts,
but all such counterparts, when duly executed, shall constitute one and the same
Agreement.

 

28.ADDENDUM.   Any addendum attached hereto that is signed by the parties shall
be deemed a part of this Agreement.

 

29.NOTICE.   Whenever either party desires or is required to give notice unto
the other, it must be given by written notice, and either delivered personally,
transmitted via facsimile transmission, mailed postage prepaid, or sent by
overnight courier to the appropriate address indicated on the first page of this
Agreement, or such other address as is designated in writing by a party to this
Agreement.

 

30.CERTIFICATION REGARDING TERRORISM.  Seller hereby certifies that to the best
of Seller’s knowledge, after making all appropriate inquiries, Seller is in
compliance with, and shall use all funds derived from the sale of the Property
in compliance with all applicable anti-terrorism laws, regulations, rules and
executive orders, including but not limited to, the USA Patriot Act of 2001, 18
U.S.C. sections 2339A-C, and U.S. Presidential Executive Orders 12947 and 13224.

 

31.SURVIVAL.   The covenants, warranties, representations, indemnities and
undertakings of Seller set forth in this Agreement shall survive the closing,
the delivery and recording of the deed described in paragraph 9 of this
Agreement and Buyer's possession of the Property.

 

IF THIS AGREEMENT IS NOT EXECUTED BY THE SELLER, ON OR BEFORE MARCH 7, 2020
BUYER SHALL BE UNDER NO OBLIGATION TO ACCEPT THIS AGREEMENT.  BUYER'S EXECUTION
OF THIS AGREEMENT IS SUBJECT TO APPROVAL BY THE BOARD OF TRUSTEES OF THE
INTERNAL IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA.  THE EXERCISE OF THE
OPTION PROVIDED FOR HEREIN IS SUBJECT TO:  (1) CONFIRMATION THAT THE PURCHASE
PRICE IS NOT IN EXCESS OF THE DSL APPROVED VALUE OF THE PROPERTY, AND (2) DSL
APPROVAL OF ALL DOCUMENTS TO BE FURNISHED HEREUNDER.  THE STATE OF FLORIDA'S
PERFORMANCE AND OBLIGATION TO PAY UNDER THIS AGREEMENT IS CONTINGENT UPON AN
ANNUAL APPROPRIATION BY THE LEGISLATURE AND UPON THE FUNDING OF THE
APPROPRIATION THROUGH THE ISSUANCE OF FLORIDA FOREVER BONDS BY THE STATE OF
FLORIDA OR OTHER FUNDING AS PROVIDED BY THE LEGISLATURE.

 

THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT WHEN DULY EXECUTED.   IF NOT
FULLY UNDERSTOOD, SEEK THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING.  

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]

6

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

 

 

 

 

 

SELLER

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Alico, Inc., a Florida Corporation

 

 

 

 

 

Witness as to Seller

 

BY:

 

/s/ John E. Kiernan

 

 

 

 

John E. Kiernan, President and CEO

 

 

 

 

 

 

 

 

 

 

/s/ Emily Hidalyn

 

 

 

 

Witness as to Seller

 

 

 

 

 

 

 

 

Date signed by Seller

 

 

Phone No.

 

 

 

 

 

8 a.m. – 5 p.m.

 

STATE OF FLORIDA

 

COUNTY OF LEE

 

The foregoing instrument was acknowledged before me by means of  __  physical
presence or  __  online notarization; this _______ day of _____, 2020 by John E.
Kiernan, President and CEO, of Alico, Inc., a Florida corporation.    Such
person(s) (Notary Public must check applicable box):

 

[            ]       is/are personally known to me.

[            ]       produced a current driver license(s).

[            ]       produced                                                 
as identification.

 

(NOTARY PUBLIC SEAL)

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Printed, Typed or Stamped Name of

Notary Public)

 

 

Commission No.:

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

7

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

 

 

 

BUYER

 

 

 

 

 

 

 

 

BOARD OF TRUSTEES OF THE INTERNAL

 

 

IMPROVEMENT TRUST FUND OF THE STATE

 

 

OF FLORIDA

 

 

 

 

 

BY DIVISION OF STATE LANDS OF THE

 

 

FLORIDA DEPARTMENT OF ENVIRONMENTAL

 

 

PROTECTION

 

 

 

 

 

 

 

BY:

 

/s/ Callie DeHaven

Witness as to Buyer

 

NAME:

 

Callie DeHaven

 

 

 

 

 

 

 

AS ITS:

 

Director

 

 

 

 

 

Witness as to Buyer

 

 

 

 

 

 

 

 

 

 

 

Date signed by Buyer

 

Approved as to Form and Legality

 

 

 

By:

  

 

 

 

 

Date:

 

 

 

STATE OF FLORIDA

 

COUNTY OF LEON

 

The foregoing instrument was acknowledged before me by means of  __  physical
presence or  __  online notarization; this _________ day of _________________,
2020 by Callie DeHaven, Director, Division of State Lands, Department of
Environmental Protection, as agent for and on behalf of the Board of Trustees of
the Internal Improvement Trust Fund of the State of Florida.  She is personally
known to me.

 

(NOTARY PUBLIC SEAL)

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Printed, Typed or Stamped Name of

Notary Public)

 

 

Commission No.:

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

8

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

In Township 45 South, Range 30 East, Hendry County, Florida:

 

That part of Section 11, lying South of County Road 832 (Keri Road), LESS AND
EXCEPT those lands described in OR Book 581, Page 445 and OR Book 937, Page
1284, Public Records of Hendry County, Florida.

 

All of Sections 12 and 13, LESS AND EXCEPT those lands described in OR Book 937,
Page 1284, Public Records of Hendry County, Florida.

 

All of Sections 14 and 23, LESS AND EXCEPT those lands described in Official
Records Book 581, Page 445, Public Records of Hendry County, Florida.

 

All of Section 24.

 

In Township 45 South, Range 31 East, Hendry County, Florida:

 

All of Section 4, lying South of County Road 832 (Keri Road).

 

All of Section 5 lying South of County Road 832 (Keri Road), LESS AND EXCEPT the
area around the Cell Tower Site described as the West 660 feet of the North 970
feet of said Section 5, to be more accurately described by a field survey.

 

All of Section 6 lying South of County Road 832 (Keri Road), LESS AND EXCEPT
those lands described in OR Book 937, Page 1284, Public Records of Hendry
County, Florida ALSO LESS AND EXCEPT the area around the Keri work center site,
to be more accurately described by a field survey.  

 

All of Section 7, LESS AND EXCEPT those lands described in OR Book 937, Page
1284, Public Records of Hendry County, Florida.

 

All of Section 8, LESS AND EXCEPT those lands described in OR Book 937, Page
1284, Public Records of Hendry County, Florida.

 

All of Sections 9, 16 and 17.

 

All of Section 18, LESS AND EXCEPT those lands described in OR Book 937, Page
1284, Public Records of Hendry County, Florida.

 

All of Sections 19, 20 and 21.

 

All of Section 28, LESS AND EXCEPT those lands described in OR Book 865, Page
1364, Public Records of Hendry County, Florida.

 

All of Sections 29 and 30.

 

The East ½ of Section 31, LESS AND EXCEPT those lands described in OR Book 620,
Page 1383, Public Records of Hendry County, Florida.

 

All of Section 32, LESS AND EXCEPT those lands described in OR Book 669, Page
1643, Public Records of Hendry County, Florida.

 

All of Section 33, LESS AND EXCEPT those lands described in OR Book 648, Page
1244, OR Book 669 1643 and OR Book 865, Page 1364, Public Records of Hendry
County, Florida.

 

NOTE: This legal description is for contract purposes. There may be revisions
based on a boundary survey and title insurance commitment of the property.

 

Devil’s Garden

Alico, Inc.

Hendry County

   [gclmiklip1s1000001.jpg]

Date: 2.24.2020

9

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

ADDENDUM

BENEFICIAL INTEREST AND DISCLOSURE AFFIDAVIT

(CORPORATION/PARTNERSHIP)

 

Before me, the undersigned authority, personally appeared John E. Kiernan
("affiant"), this ______ day of __________, 2020, who, first being duly sworn,
deposes and says:

1)  That affiant is the President and CEO of Alico, Inc., a Florida corporation
as “Seller”, whose address is 10070 Daniels Interstate Court, Suite 100, Ft.
Myers, FL 33913, and in such capacity has personal knowledge of the matters set
forth herein and has been duly authorized by Seller to make this affidavit on
Seller’s behalf.  That Seller is the record owner of the Property.  As required
by Section 286.23, Florida Statutes, and subject to the penalties prescribed for
perjury, the following is a list of every "person" (as defined in Section
1.01(3), Florida Statutes) holding 5% or more of the beneficial interest in the
disclosing entity:  (if more space is needed, attach separate sheet)

 

Name

Address

Interest

 

Not applicable. Seller is a public entity registered with the Federal Securities
Exchange

Commission and, thereby, is exempt from making this disclosure pursuant to
section,

286.23(3)(a), Florida Statutes.

2)  That to the best of the affiant's knowledge, all persons who have a
financial interest in this real estate transaction or who have received or will
receive real estate commissions, attorney's or consultant's fees or any other
fees, costs, or other benefits incident to the sale of the Property are: (if
non-applicable, please indicate “None” or “Non-Applicable”)

 

Name

Address

Reason for Payment

Amount

 

Trenam, Kemker, Scharf, Barkin, Frye, O'Neill and Mullis, P.A. 1101 E. Kennedy
Blvd., Suite 2700, Tampa, Fl

33602 Legal Services TBD.

 

3)  That, to the best of the affiant's knowledge, the following is a true
history of all financial transactions (including any existing option or purchase
agreement in favor of affiant) concerning the Property which have taken place or
will take place during the last five years prior to the conveyance of title to
the State of Florida:  (if non-applicable, please indicate “None”

or “Non-Applicable”)

 

Name and Address

 

Type of

Amount of

Of Parties Involved

Date

Transaction

Transaction

 

"None, except for existing leases.

 

10

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

This affidavit is given in compliance with the provisions of Sections 286.23,
375.031(1), and 380.08(2), Florida Statutes.

 

AND FURTHER AFFIANT SAYETH NOT.

 

 

 

AFFIANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John E. Kiernan

 

 

 

 

John E. Kiernan

 

STATE OF FLORIDA

 

COUNTY OF LEE

 

The foregoing instrument was acknowledged before me by means of  __  physical
presence or  __  online notarization; this _______ day of _____, 2020 by John E.
Kiernan, President and CEO, of Alico, Inc., a Florida corporation.    Such
person(s) (Notary Public must check applicable box):

 

[            ]       is/are personally known to me.

[            ]       produced a current driver license(s).

[            ]       produced                                                 
as identification.

 

(NOTARY PUBLIC SEAL)

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Printed, Typed or Stamped Name of

Notary Public)

 

 

Commission No.:

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

11

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

ADDENDUM

(CORPORATE/FLORIDA)

 

A.At the same time that Seller submits the closing documents required by
paragraph 9. of this Agreement, Seller shall also submit the following to DSL:

 

1.Corporate resolution that authorizes the sale of the Property to Purchaser in
accordance with the provisions of this Agreement and a certificate of
incumbency,

 

2.Certificate of good standing from the Secretary of State of the State of
Florida, and

 

3.Copy of proposed opinion of counsel as required by paragraph B. below.

 

B.As a material inducement to Purchaser entering into this Agreement and to
consummate the transaction contemplated herein, Seller covenants, represents and
warrants to Purchaser as follows:

 

1.The execution of this Agreement and the performance by Seller of the various
terms and conditions hereof, including, without limitation, the execution of all
agreements, notices and other documents hereunder, have been duly authorized by
the requisite corporate authority of Seller.

 

2.Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida and is duly qualified to own real
property in the State of Florida.

 

3.This Agreement, when executed and delivered, will be valid and legally binding
upon Seller and enforceable in accordance with its terms and neither the
execution of this Agreement and the other instruments to be executed hereunder
by Seller, nor the performance by Seller of the various terms and conditions
hereto will violate the Articles of Incorporation or By-Laws of Seller, nor will
they constitute a breach or default under any agreement, indenture or other
instrument to which Seller is a party or by which Seller is bound.

 

At the closing, Seller shall deliver to Purchaser an opinion of counsel from an
attorney licensed to practice law in the State of Florida and an active member
in good standing with the Florida Bar, to the effect that the covenants,
representations and warranties contained above in this paragraph B. are true and
correct as of the closing date.  In rendering the foregoing opinion, such
counsel may rely as to factual matters upon such other documents as counsel may
deem necessary and advisable.

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]




12

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

 

SELLER

 

BUYER

 

 

 

 

 

 

 

Alico, Inc., a Florida Corporation

 

BOARD OF TRUSTEES OF THE INTERNAL

 

 

 

 

IMPROVEMENT TRUST FUND OF THE STATE

 

 

 

 

OF FLORIDA

 

 

 

 

 

 

 

 

 

 

 

BY DIVISION OF STATE LANDS OF THE

 

 

 

 

FLORIDA DEPARTMENT OF ENVIRONMENTAL

 

 

 

 

PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

/s/ John E. Kiernan

 

BY:

 

/s/ Callie DeHaven

NAME:

 

John E. Kiernan

 

NAME:

 

Callie DeHaven

AS ITS:

 

President and CEO

 

AS ITS:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date signed by Seller

 

Date signed by Buyer

 

Phone No.

  

 

 

 

8A.M. – 5P.M.

 

 

 

 

13

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk

--------------------------------------------------------------------------------

 

ADDENDUM

(IMPROVEMENTS/BUYER)

 

A.Radon Gas.  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.  This notice is being provided in accordance with Section
404.056(5), Florida Statutes.  Buyer may, at its sole cost and expense, have the
buildings that will remain on the Property inspected and tested for radon gas or
radon progeny by a qualified professional properly certified by the Florida
Department of Health and Rehabilitative Services.  If radon gas or radon progeny
is discovered, Buyer shall have the option to either:  (a) accept the Property
as it then is with no reduction in the Purchase Price (b) extend the Option
Expiration Date, during which time seller shall eliminate said radon gas or
radon progeny from the Property, or (c) terminate this Agreement, thereupon
releasing Purchaser and Seller from all further obligations under this
Agreement.  

 

B.Wood Destroying Organisms Inspection Report.  Buyer may, at its sole cost and
expense, obtain a Wood Destroying Organisms Inspection Report made by a state
licensed pest control firm showing the buildings that are to remain on the
Property to be visibly free of infestation or damage by termites or other
wood-destroying pests.  If the report shows such infestation or damage, Buyer
shall have the option to either:  (a) accept the Property as it then is with no
reduction in the Purchase Price (b) extend the Option Expiration Date, during
which time seller shall eliminate such infestation and repair such damage to the
satisfaction of DSL, in its sole discretion, or (c) terminate this Agreement,
thereupon releasing Purchaser and Seller from all further obligations under this
Agreement.

 

C.Improvements.  Within 60 days of both parties executing this Option, Buyer
will identify to seller, structures, including below ground tanks, that are to
remain on the Property; all other structures, and below ground tanks, will be
removed by Seller no later than 10 days prior to closing.  All structures to
remain shall be accepted in AS IS condition.

 

SELLER

 

BUYER

 

 

 

 

 

 

 

Alico, Inc., a Florida Corporation

 

BOARD OF TRUSTEES OF THE INTERNAL

 

 

 

 

IMPROVEMENT TRUST FUND OF THE STATE

 

 

 

 

OF FLORIDA

 

 

 

 

 

 

 

/s/ John E. Kiernan

 

BY:

 

/s/ Callie DeHaven

John E. Kiernan

 

NAME:

 

Callie DeHaven

President and CEO

 

TITLE:

 

Director

 

 

 

 

DIVISION OF STATE LANDS, DEPARTMENT OF

 

 

 

 

ENVIRONMENTAL PROTECTION, as agent for and

 

 

 

 

on behalf of the Board of Trustees of the Internal

 

 

 

 

Improvement Trust Fund of the State of Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date signed by Seller

 

Date signed by Buyer

 

14

8/2/20 DRAFT_OPTION_DevilsGarden_Alico_Phase_1-B_West&Central_February 28
version.mk